State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: September 22, 2016                   522504
________________________________

In the Matter of JASPER
   MITCHELL,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

DEPARTMENT OF CORRECTIONS AND
   COMMUNITY SUPERVISION,
                    Respondent.
________________________________


Calendar Date:   August 8, 2016

Before:   Peters, P.J., McCarthy, Garry, Lynch and Mulvey, JJ.

                             __________


     Jasper Mitchell, Coxsackie, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of the Commissioner of Corrections and
Community Supervision finding petitioner guilty of violating a
prison disciplinary rule.

      Petitioner commenced this CPLR article 78 proceeding to
challenge a determination rendered after a tier III disciplinary
hearing finding him guilty of violating a prison disciplinary
rule. The Attorney General has advised this Court that the
determination has since been administratively reversed, all
references thereto have been expunged from petitioner's
institutional record and the $5 mandatory surcharge has been
refunded to petitioner's inmate account. In view of this, and
given that petitioner has received all of the relief to which he
                              -2-                  522504

is entitled, the petition must be dismissed as moot (see Matter
of Tolliver v Fischer, 140 AD3d 1507 [2016]; Matter of Ballard v
Racette, 140 AD3d 1428 [2016]). We note that petitioner is not
entitled to be restored to the status that he enjoyed prior to
the disciplinary determination (see Matter of Thompson v Annucci,
140 AD3d 1521 [2016]; Matter of Khudan v Annucci, 139 AD3d 1198
[2016]).

      Peters, P.J., McCarthy, Garry, Lynch and Mulvey, JJ.,
concur.



      ADJUDGED that the petition is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court